WILLIAM F. BOCK, Corporation Counsel, Racine County
You request my opinion on this question: Does Racine County have the authority to establish a hospital outpatient health facility which would be used to train general practitioners of medicine as a part of a program with the Medical College of Wisconsin, in addition to providing medical service to Racine County citizens?
Prior to a very recent amendment of sec. 59.07 (1), Stats., your above-stated question could not have been answered without some reasonable degree of doubt as to the correctness of the answer. However, based on this amendment, it is my opinion that the county has the authority, assuming, as I do, that your question refers to an outpatient facility to be used in connection with your county hospital.
The amendment of sec. 59.07 (1) (d) 1., Stats., in question (sec. 1, ch. 336, Laws of 1975, effective June 13, 1976), now gives counties the power to "Construct, purchase, acquire, lease, develop, improve, extend, equip, operate and maintain . . . facilities for medical education used in conjunction with . . . hospitals . . . ." The "hospitals" referred to in such amendment are county hospitals. With this new power under such statute, it is my opinion that Racine County has the power to establish the outpatient facility in question, to be used, as you put it, "to train general practitioners as a part of a program with the Medical College of Wisconsin." Such facility would, by its very nature, also provide medical service to Racine County citizens and would lawfully do so as an adjunct of your county hospital. *Page 173 
While you have not requested my opinion on the power of Racine County to fund the facility in question, let me point out that ch. 336, Laws of 1975, contained not only the amendment of sec.59.07 (1) above shown, but also amended sec. 67.04 (1) (a), Stats., to permit county issuance of bonds in connection with exercise of the new power conferred on counties by the amendment of sec. 59.07 (1), Stats., noted supra.
BCL:JHM